Title: From Benjamin Franklin to [Joseph Galloway], 12 April 1766
From: 
To: 


April 12, 1766.
Our Friends here are in Pain, lest the Condescension of Parliament, in repealing the Stamp-Act, will encourage the Americans to farther Excesses; and our Enemies, who have predicted it, hope to see their Prophecies fulfilled, that they may disgrace the present Ministry; but I hope we shall behave prudently, and disappoint them, which will establish the Ministry, and thereby effectually secure the American Interest in Parliament. Indeed I wish this Ministry well, for their own Sakes, as well as ours, as they appear to me to be really very honest worthy Men, with the best Intentions; by no Means deficient in Abilities, very attentive to Business, and of Course daily improving in their Acquaintance with it.
The Proposal of free Ports in America, has been attended to, and one, for a Trial, will be established at Dominica.
